DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-14 of copending Application No. 16/683,136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims include all the limitations of the instant application claims, respectively. The co-pending application claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective co-pending application claims. As such, the instant application claims are anticipated by the co-pending application claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al 20120112952 (hereinafter Logan) in view of Heinen 20200041640.
Regarding claim 1, Logan discloses a method for operating a stepped frequency radar system (102, see fig. 1), the method comprising:
performing stepped frequency scanning across a first frequency range using frequency steps of a first step size, the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas (see figs. 1 and 2, [0015], [0019], [0021]); 
changing from the first step size to a second step size, wherein the second step size is different from the first step size (see fig. 2, [0019], [0021]); and 
performing stepped frequency scanning across a second frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size (see figs. 1 and 2, [0015], [0019], [0021]). 
	Logan does not specifically disclose using at least a two-dimensional array of receive antennas.
	In the same field of endeavor, Heinen discloses performing frequency scanning using at least one transmit antenna and a two-dimensional array of receive antennas (see [0026], [0054]-[0055]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Heinen with 
	Regarding claim 2 as applied to claim 1, Logan further discloses wherein the frequency step size is changed in accordance with a digital frequency control signal (see [0015], [0019], [0021]).
	Regarding claim 3 as applied to claim 1, Logan further discloses wherein the second step size is smaller than the first step size (see figs. 1 and 2, [0016], [0021]-[0023]). 
	Regarding claim 4 as applied to claim 1, Logan further discloses evaluating data generated from the stepped frequency scanning across the first frequency range; and changing from the first step size to the second step size in response to the 25 data evaluation (see [0019]-[0023]).
	Regarding claim 5 as applied to claim 4, Logan as modified by Heinen discloses the claimed invention. Heinen further discloses wherein evaluating data generated from the stepped frequency scanning across the first frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant resonant wavelengths of a weapon ([0011], [0030], [0039], [0048]). 
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Heinen with Logan by implementing radar scanning using a two dimensional array of receive elements, as taught by Heinen, for the benefit of using resonance detection for detecting concealed weapons.
claim 6 as applied to claim 1, Logan further discloses wherein the step size is changed from the first step size to the second step size according to preprogrammed frequency control signals (see figs. 2 and 3, [0019], [0022]). 
	Regarding claim 7 as applied to claim 1, Logan as modified by Heinen discloses the claimed invention. Heinen further discloses wherein the first frequency range and the second frequency range are in the range of 2 - 6 GHz (see [0057]).
	Regarding claim 8 as applied to claim 1, Logan further discloses changing from the second step size to a third step size, wherein the third step size is different from the second step size; and performing stepped frequency scanning across the third frequency range using frequency steps of a third step size (see figs. 1 and 2, [0015], [0019], [0021]).
	Regarding claim 9 as applied to claim 8, Logan further discloses wherein the third step size is smaller than the second step size (see figs. 1 and 2, [0016], [0021]-[0023]).
Regarding claim 10 as applied to claim 1, Logan as modified by Heinen discloses the claimed invention. Heinen further discloses wherein the first frequency range is different from the second frequency range and wherein the first frequency range overlaps the second frequency range (see fig. 11, [0041], [0049]). 
Regarding claim 11 as applied to claim 1, Logan as modified by Heinen discloses the claimed invention. Heinen further discloses wherein the first frequency range is wider than the second frequency range (see fig. 11, [0041], [0049]).
Regarding claim 12 as applied to claim 1, Logan further discloses wherein the first frequency range is non-overlapping with the second frequency range (see [0042]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazzaro et al US 20160282457 discloses multitone radar with range determination and method of use.
Mohamadi US 9,316,732 discloses screening apparatus for detection of concealed weapons.
Swanson et al 20200088842 discloses simultaneously detecting weapon threats using radar return signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648